Citation Nr: 1643766	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-23 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to October 1981, April 1991 to May 1991, May 1999 to July 1999, December 2001 to July 2002, February 2003 to July 2003, December 2006 to January 2007, and from April 2009 to May 2009.  Additionally, he had additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2012, the Veteran testified at a hearing before a Decision Review Officer. 

In February 2014, the Veteran testified at a personal hearing at the Salt Lake City RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In December 2014, the Board remanded the Veteran's claim for further evidentiary development.  

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  



REMAND

The Veteran asserts that obstructive sleep apnea is related to his military service and that he has experienced sleep impairment, such as snoring and inability to get a full night of rest, in and since service.  See, e.g., private treatment record dated February 2010. 

The Veteran's active duty service treatment records (STRs) are absent complaints, treatment, or diagnosis of a sleep disorder.  See, e.g., report of medical examinations dated April 1979 and September 1981.  

A March 2010 private treatment record documents the Veteran's complaints of sleep impairment and snoring.  Importantly, Dr. G.D., sleep specialist, indicated that the Veteran's sleep problems have worsened over the past four years.  Later that month, Dr. G.D., diagnosed obstructive sleep apnea based on a March 2010 polysomnogram.  

An undated STR (adult preventive chronic care flowsheet), reflects diagnoses of sleep apnea and degenerative disease of the lumbar spine.  Fitness counseling in 2006 and 2011 was noted.  In a January 2011 Memorandum, the Utah Air National Guard (ANG), found that the Veteran was medically disqualified for duty due to obstructive sleep apnea and back pain.

In a September 2012 statement, a Senior Health Technician for the Utah ANG opined that the Veteran's sleep apnea began in service.

Also in September 2012, K.L.P, accessories section supervisor for the Utah ANG, stated that he has been the Veteran's roommate for the past twenty-five years and observed the Veteran snoring, to include during active duty service.

The Veteran was afforded a VA examination in October 2012.  The VA examiner opined that the Veteran's obstructive sleep apnea is less likely than not related to his military service.  The examiner reasoned that there is no medical evidence or STRs relating the current obstructive sleep apnea to service.  The examiner explained that he had no history of upper airway tissue abnormalities secondary to trauma or acquired during his military service.  The examiner further opined that the Veteran's sleep apnea appears to be secondary to weight gain.

In a February 2014 statement, the Veteran's spouse stated that she has observed the Veteran's sleeping impairment, to include snoring, that began around 2005.  The Veteran's spouse indicated that the Veteran initially sought treatment for his sleep impairment in 2009 by a Dr. S.S. and then was referred to Dr. G.D.

In April 2015, a VA examiner opined that the obstructive sleep apnea is less likely than not related to the Veteran's military service.  The rationale was that there is no "objective medical evidence supporting [sleep apnea] during service" and the Veteran separated from service in 2007 and did not consult a physician about his symptoms until 2009.  This medical opinion does not refer to the Veteran's period of active duty in April/May 2009.  It does not refer to the fact that that the Veteran and his wife reported symptoms in and since service and that he was diagnosed with sleep apnea within a year after separation in 2009.  It does not address the Senior Health Technician's opinion relating the Veteran's sleep apnea to service.  Due to the deficiency in the 2015 VA medical opinion, another medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has received for sleep apnea.  The Board is particularly interested in records of the Veteran's treatment in 2009 by Dr. S.S. that is noted in his wife's February 2014 statement.  Any records obtained should be associated with the claims file.  

2. Thereafter, refer the claim to a VA physician to determine the nature and etiology of his obstructive sleep apnea.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner should elicit from the Veteran a detailed account of any instances of pertinent in-service and post-military symptomatology.  If an additional examination is deemed necessary, one should be accomplished.  The examiner should then provide an opinion as to:

(a)  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that obstructive sleep apnea had its clinical onset during active duty, or is otherwise related to active service.

The absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The examiner should note the Veteran's period of active duty in April/May 2009, the Veteran's and his wife's reported symptoms in and since service, the diagnosis of sleep apnea within a year after separation in 2009, and the Senior Health Technician's opinion relating the Veteran's sleep apnea to service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


